JACOB A. HARMON, III, Respondent Below, Appellant,
v.
KERI M. HARMON, Petitioner Below, Appellee.
No. 116, 2008
Supreme Court of Delaware.
Submitted: February 7, 2009.
Decided: March 5, 2009.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.
RANDY J. HOLLAND, Justice.
This 5th day of March 2009, it appears to the Court that this Court decided this matter on November 20, 2008, and remanded the case to the Family Court for determination of the following three issues: (1) the Husband's section 1513(a)(6) claim regarding his premarital assets; (2) the Husband's section 1513(a)(6) claim of contribution of his inheritances; and (3) the Husband's section 1513(a)(6) claim concerning post-separation contributions to the Wife's life insurance premiums and IRA. The Family Court issued its opinion following our remand on January 16, 2009. The parties have filed supplemental memoranda with this Court. We have concluded that the matters at issue on remand were properly decided by the Family Court for the reasons stated by the Family Court in its decision dated January 16, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family Court is affirmed.